DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claims 1, 29, 31 and 44 objected to because of the following informalities: 
Claims 1, 31 and 44 recite the phrase “ in need thereof”. This phrase should be deleted to make the claims in more proper form. Appropriate correction is required.
Claim 29 recites a duplicate limitation “wherein four secondary removable liners are present in the patch arrangement”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recite the term “substantially”. The term “substantially” is a relative term which renders the claims indefinite.  The term “substantially” is not defined by the claim and the specification does not provide any guidance. Clarification and/or correction are/is required.

The examiner suggested that claim 29 to be amended by reciting “ wherein said patch arrangement comprises four secondary removable liners appear at edges of the surface of the therapeutic adhesive composition”. 
Claim 28 dependent upon rejected base claim. Therefore, claim 28 is rejected as well. 
4	Claims 3, 6-8, 11-13, 15, 26, 32-33, 36 and 45-46 are allowed. The closest prior art of record (US 2013/0152944 A1) does not teach or disclose the limitations of the independent claim 1, in which a flexible adhesive patch comprising a backing having two sides, a therapeutic adhesive composition coated on at least a portion of one side of the backing, secondary removable liners and a primary release liner as claimed.
5	Claims 1, 27-29, 31 and 44 would be allowable if the claims overcome the objection and the rejection under 112, second paragraph. 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761